DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0358460 to Tomura et al.
Regarding Claim 1, Tomura et al. teaches a method for etching features in a stack (12) below a patterned mask (11) in an etch chamber, comprising: cooling the stack with a coolant, wherein a coolant temperature is below -20° C; flowing an etch gas into the etch chamber; generating a plasma from the etch gas; and selectively etching features in the stack with respect to the patterned mask (See Paragraphs 32-37, 43 and 44 in context).
Regarding Claim 3, Tomura et al. teaches the etch gas is oxygen free (Paragraph 38).

Regarding Claim 7, Tomura et al. teaches the stack is cooled to a temperature below -20° C (Paragraph 43).
Regarding Claim 8, Tomura et al. teaches the stack is cooled to a temperature below -60° C.
Regarding Claim 13, Tomura et al. teaches the etch gas comprises at least one of fluorine providing component, a hydrogen containing component, a hydrocarbon containing component, a fluorocarbon containing component, and an iodine containing component (Paragraph 38).
Regarding Claim 14, Tomura et al. teaches the features have a height to a width aspect ratio of greater than 20:1 (Paragraph 65).
Regarding Claim 16, Tomura et al. teaches the stack comprises a dielectric layer (Paragraph 33).
Regarding Claim 17, Tomura et al. teaches the stack comprises at least one 20 layer of silicon nitride, silicon carbide, or silicon oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358460 to Tomura et al. 
  Regarding Claims 2 and 12, Tomura et al. does not expressly teach providing a bias with a magnitude of at least 400 volts or at least 1000 volts. However, Tomura et al. teaches bias voltage is applied (Paragraph 22) and the bias voltage amount is a matter of design choice and would have been obvious to one of ordinary skill in the art at the time of the claimed invention with predictable results.
  Regarding Claim 5, Tomura et al. does not expressly teach the etch gas comprises a passivation component, wherein the passivation component comprises at least one of CF4, CHF3, CH3F, CC14, CF3I, CBr2F2, C2HF5, C2F5Br, H2, 02, H20, H202, BC13, 20 NH3, COS, CO, SF6, and SiF4.
Regarding Claim 8, Tomura et al. teaches the stack is cooled to a temperature below -35 or lower, and thus teaches a temperature of -60° C with sufficient specificity. However, it further would have been obvious to use a temperature lower than -35 such as -60 with peredictable results.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358460 to Tomura et al. in view of US 2007/0232070 to Wege et al.
Regarding Claim 6, Tomura et al. does not expressly teach the etch gas comprises a passivation component, wherein the passivation component comprises at least one of Cr02Cl2, SiCl4, SOCl2, TiCl2, TiCl3, and CoCl2.
  Regarding Claim 15, Tomura et al. does not expressly teach the etch gas comprises a metal halide gas.
However, the use of the alternative passivation gasses is known in the Prior Art as shown for example by Wege et al. (See at least Paragraph 20, Claim 15 and 17-19). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the known passivation gasses such as SiCl4 with predictable results.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358460 to Tomura et al. in view of JP 06-326060.
Regarding Claim 9, Tomura et al. does not expressly teach the etch gas is an atomic layer etch gas or an atomic layer deposition gas, wherein the plasma from the etch gas modifies a layer of the stack providing a modified layer, and further comprising:
e)    stopping the generating the plasma; and
f)    activating the modified layer of the stack after stopping the generating the
plasma.
Regarding Claim 10, Tomura et al. does not expressly teach steps b-f are repeated a plurality of times.
Regarding Claim 11, Tomura et al. does not expressly teach the activating the modified layer of the stack comprises at least one of heating the modified layer, 
However, the advantages of atomic layer etching are well known to one of ordinary skill in the art. For example, JP 06-326060 teaches Cl is introduced into reaction chamber (205) to form GaCl on a surface (modified layer) by setting temperature to -173°C. The surface is irradiated with Ar ions to release GaCl or GaCl2 (activating) and a semiconductor is etched by one atomic layer in one cycle (Paragraphs 11-18 and Figures 1-2) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the known cyclic atomic layer etching methods in the invention of Tomura et al. with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433.  The examiner can normally be reached on Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716